ACCEPTED
                                                                                                               FILED
                                                                                                     05-15-00033-CV
                                                                                                   DALLAS   COUNTY
                                                                        Bridgette Vation
                                    05-15-00033-CV                                         FIFTH  COURT11:50:37
                                                                                               1/12/2015 OF APPEALS
                                                                                                     DALLAS,
                                                                                                                  AM
                                                                                                              TEXAS
                                                                                                        FELICIA PITRE
                                                                                                1/13/2015 2:23:23
                                                                                                     DISTRICT     PM
                                                                                                               CLERK
                                                                                                          LISA MATZ
                                                                                                              CLERK

                                  CAUSE NO. DC-14-01521

ROBERT GRODEN,                 §                            IN THE DISTRICT COURT
                                                                              RECEIVED IN
    Plaintiff,                 §                                         5th COURT OF APPEALS
                               §                                             DALLAS, TEXAS
vs.                            §                                         1/13/2015 2:23:23 PM
                               §                                               LISA MATZ
THE DALLAS COUNTY              §                            DALLAS     COUNTY, Clerk
                                                                                  TEXAS
HISTORICAL FOUNDATION d/b/a    §
THE SIXTH FLOOR MUSUEM AT      §
DEALEY PLAZA, NICOLA LONGFORD, §
BRADLEY HAMILTON, VINCENT      §
GOLBECK, STEVE WARDEN, RAQUEL §
HERNANDEZ, AND CARLA D.        §
NEWMAN                         §
     Defendants.               §                            95TH JUDICIAL DISTRICT


                           NOTICE OF ACCELERATED APPEAL

TO THE HONORABLE COURT:

       Defendants, the City of Dallas, Vincent Golbeck, Stephen Worden, Raquel Hernandez,

and Carla D. Newman give notice of their intent to appeal from the trial court’s ord er of

Decem ber 24, 2014, d enying Defend ants’ m otion to d ism iss and pleas to the jurisd iction

in the above-styled and num bered proceed ing. This interlocutory appeal is taken to the

Fifth Court of Appeals.

       The appeal from the denial of the plea to the jurisdiction is an accelerated appeal of an

interlocutory order granting or denying a plea to the jurisdiction by a governmental unit. See

Tex. Civ. Prac. & Rem. Code § 51.014(a)(8); Tex. R. App. P. 28.1. This appeal stays all other

proceedings in the trial court pending resolution of the appeal because the plea was filed and

requested for hearing not later than the 180th day after the date the Defendant filed the original

answer. See Tex. Civ. Prac. & Rem. Code § 51.014(b), (c).




Notice of Accelerated Appeal                                                               Page 1
                               Respectfully submitted,

                               WARREN M. S. ERNST
                               Dallas City Attorney

                               /s/Patricia M. De La Garza
                               Patricia M. De La Garza
                               Texas Bar No. 13897900
                               patricia.medrano@dallascityhall.com
                               Barbara E. Rosenberg
                               Texas Bar No. 17267700
                               barbara.rosenberg@dallascityhall.com
                               Jason. G. Schuette
                               Texas Bar No. 17827020
                               jason.schuette@dallascityhall.com
                               Assistant City Attorneys

                               City Attorney’s Office
                               1500 Marilla Street, Room 7D North
                               Dallas, Texas 75201
                               Telephone: 214-670-3519
                               Telecopier: 214-670-0622




Notice of Accelerated Appeal                                          Page 2
                               CERTIFICATE OF SERVICE

       On this the 12th day of January, 2015, a true and correct copy of the foregoing document

was served upon counsel listed below in accordance with the provisions of Rule 21a, Texas

Rules of Civil Procedure:

D. Bradley Kizzia
brad@brownfoxlaw.com
Sarah B. Sparling
sarah@brownfoxlaw.com
BROWN FOX KIZZIA & JOHNSON PLLC
750 N. St. Paul Street, Suite 1320
Dallas, Texas 75201


Randy A. Nelson
rnelson@thompsoncoe.com
D. Rockwell Bower
drbower@thompsoncoe.com
THOMPSON, COE, COUSINS, and IRONS, L.L.P.
Plaza of the Americas
700 N. Pearl Street, 25th Floor
Dallas, Texas 75201-2832




                                           /s/Patricia M. De La Garza
                                           PATRICIA M. DE LA GARZA




Notice of Accelerated Appeal                                                            Page 3